Citation Nr: 0530830	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  03-13 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for tinea versicolor 
and tinea pedis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had periods of active service from June 1959 to 
June 1962 and from November 1963 to September 1973.  His 
military personnel records reveal that he served with the 
United States Army, Pacific, in Vietnam from August 1966 to 
August 1967 and from May 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VARO in Montgomery, Alabama, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
June 2004 at which time it was remanded in order that the 
veteran might be accorded a personal hearing before a 
Veterans Law Judge of the Board.  The hearing took place on 
August 25, 2004, and a transcript of the hearing proceedings 
is of record.  The case has been returned to the Board for 
appellate review.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

Upon review of the claims folder, the Board finds that 
additional development is warranted.  

The AMC/RO should attempt to obtain medical records 
pertaining to the veteran from the Birmingham VA Medical 
Center dated from January 1974 to September 2002.  At the 
time of the hearing before the undersigned in August 2004, 
the veteran indicated that he started going to VA for help in 
1974.  He testified that he went to the VA Hospital in 
Birmingham (transcript, page 5) "for a while."  A review of 
the claims folder reveals the presence of VA outpatient 
records pertaining to treatment and evaluation primarily for 
skin complaints in 1974 (the RO received copies of these 
documents from the veteran).  However, there are no records 
pertaining to treatment or evaluation for psychiatric 
symptomatology.  Since the Board is charged with constructive 
notice of such records, the AMC/RO should attempt to obtain 
VA medical records for the indicated time frame for inclusion 
in the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  [The RO is also advised that the VA outpatient 
treatment records in the file, which are dated from 1999 to 
2001, do not pertain to the veteran, but rather to another 
patient-on remand, the RO should remove these documents from 
the file.]  

With further regard to VA medical records, it is noted that 
VA hospitalized the veteran for treatment and evaluation of 
his psychiatric disorder in August 2003, however, those 
records could not be found in the claims folder.  On remand, 
the RO/AMC should attempt to obtain the discharge summary 
pertaining to the veteran's period of hospitalization.  

With regard to the skin disorder, the veteran reported, 
during the August 2004 hearing, that he first received 
treatment for the skin condition from VA after discharge from 
service and then he began seeing a private physician.  The 
veteran has not provided VA with specific information 
concerning this physician.  On remand, the RO/AMC should 
contact the veteran to determine the name of the physician, 
the physician's address, and the approximate dates of 
treatment.  The RO/AMC should then attempt to obtain those 
records, if they are available, pursuant to 38 C.F.R. 
§ 3.159(c)(1) (2005) (VA will make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate the 
claim).

It is also noted that the VA examination report of September 
2002 is insufficient for failing to provide an opinion as to 
whether the skin condition is related to service.  The 
veteran referred to having had skin disease since being in 
Vietnam, mainly in the upper chest region, in his report of 
medical history done in conjunction with separation 
examination in August 1973.  He was referred to the 
dermatology clinic and notation was made of tinea versicolor 
and tinea pedis.  

Of record are reports of VA outpatient visits on periodic 
occasions in 1974 and 1975 pertaining to treatment and 
evaluation of tinea pedis and tinea versicolor.  The 
subsequent medical evidence, however, is without reference to 
skin problems for many years.  At the time of a dermatology 
clinic visit in September 2002, the veteran indicated that he 
had had blisters on his feet since 1966.  He stated he had 
seen several private doctors and received treatment with 
topical cream without benefit in the years since service.  
Findings were recorded and he was given an assessment of 
tinea pedis with probable bullous tinea pedis as well.  No 
reference was made by the examiner to a review of the 
evidence of record, to include the service medical records.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability, the record indicates that a disability or 
signs or symptoms of disability might be associated with 
active service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002).  Also, the statutory duty to assist 
a veteran includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, examinations are required for both disabilities.  

First, another examination is required which addresses 
whether it is at least as likely as not that any current skin 
disorder is etiologically related to service.  Since the 
veteran has reported that he has flare-ups of the skin 
conditions several times a month, VA, if possible, should 
examine the veteran during a flare-up.  See Ardison v. Brown, 
2 Vet. App. 405 (1994).

Second, a VA examination is required which addresses whether 
the veteran's current psychiatric condition (the veteran was 
diagnosed by VA as having "MDD" in February 2003 and 
chronic depression in March 2003) is related to the in-
service diagnosis of anxiety reaction.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  The RO/AMC should contact the veteran 
to obtain the name and address of the 
physician from whom he sought treatment 
for his skin disorder in the years 
following service.  Upon receipt of this 
information and any necessary release 
form from the veteran, the RO/AMC should 
attempt to obtain the medical records 
from the medical provider.  All efforts 
to obtain the records should be 
documented for the claims file.  

2.  The RO should attempt to obtain a VA 
discharge summary for a period of 
psychiatric hospitalization in August 
2003.

3.  The RO should attempt to obtain 
medical treatment records pertaining to 
the veteran from the VA Medical Center in 
Birmingham, Alabama, from January 1974 to 
September 2002.  

4.  Thereafter, VA should schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination and the examiner 
must annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.    The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify the stressor that was sufficient 
to produce PTSD and whether there is a 
link between the diagnosed condition and 
service.  If a diagnosis other than PTSD 
is provided, the examiner should provide 
an opinion as to whether the condition is 
at least as likely as not (a probability 
of 50 percent or more) etiologically 
related to service.  Any opinion 
expressed by the examiner should be 
accompanied by a complete rationale.  

5.  The veteran should also be accorded 
an examination by a physician 
knowledgeable in dermatology for the 
purpose of determining the nature and 
etiology of any current skin disorder.  
To the extent possible, the veteran 
should be examined during a flare-up of 
the skin disorder(s).  The claims folder 
and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.  All 
appropriate studies are to be performed.  
The examiner should determine the extent, 
etiology, and current diagnosis of any 
skin disorder found to be present.  The 
examiner is asked to provide an opinion, 
with full rationale, as to whether it is 
at least as likely as not that any 
current skin disorder had its onset 
during service or is otherwise related to 
the veteran's active service.  

6.  Following the aforementioned 
development, the VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and the applicable laws and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  
However, the veteran is advised that his failure without good 
cause, for any scheduled examination could result in a denial 
of the claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


